DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-15 & 22-28) in the reply filed on October 16th, 2020 is acknowledged.
Claims 16-21 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 16th, 2020.
Claims 1-15 & 22-28 will be examined herein.

Claim Objections
Claims 14 & 22-28 are objected to because of the following informalities:  
Claim 14, line 5 should read “based on the future flow characteristics”
Claim 22, line 3 should read “measuring a parameter of a magnetic bearing in response to of a rotor within”
Claim 22, line 5 should read “controlling a speed of the rotor”
Claim 23, line 1 should read “wherein controlling the axial position”
Claim 24, line 1 should read “wherein controlling the speed”
Claim 25, line 5 should read “controlling an axial position”
Claim 26, line 1 should read “wherein controlling the axial position”
Claim 28, line 1 should read “wherein controlling the axial position”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the axial clearances" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 & 22, 24-25, & 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273324 to Yamaguchi et al.
	In regards to independent Claims 1, 22, & 25, and with particular reference to Figures 2-4, Yamaguchi discloses:

(1)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) of a magnetic bearing (9a, 9b) supporting a rotor (2) in operation within a stator (8) of the downhole-type rotating machine (paras. 19, 30, 32); and controlling a speed of the rotor based on the measured parameter (para. 30; “reducing the rotational speed of the rotor 2”).

(22)	A method of controlling a downhole-type rotating machine (1), the method comprising: measure a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) with a magnetic bearing (9a, 9b) in response to rotor (2) operation within a housing (8) of the downhole-type rotating machine (paras. 19, 30, 32); and control a speed of the rotor or an axial position of the rotor based on the measured parameter (para. 30; “reducing the rotational speed of the rotor 2”; “electromagnetic control force to control the position of the rotor 2”).

(25)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring an operating parameter (i.e. control current, electromagnetic force, electromagnetic control force to control the position of the rotor 2”).

In regards to Claim 2, the magnetic bearing (9b) is an axial magnetic bearing (Fig. 3; para. 32).
In regards to Claim 3, the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (i.e. control current, position/displacement, electromagnetic force) indicative of axial position of the rotor (“displacement sensor” in para. 32 & “axial clearance” in para. 36).
In regards to Claim 4, the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (“electromagnetic control force” and “displacement”) indicative of axial force on the rotor (para. 30).
In regards to Claim 5, the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a velocity (i.e. speed) of the rotor in operation within the stator of the downhole-type rotating machine (“speed can be appropriately set”; para. 30).
In regards to Claim 6, Yamaguchi further discloses controlling an axial position of the rotor (2) based on the measured parameter (para. 30; “electromagnetic control force to control the position of the rotor 2”).
In regards to Claim 7, the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (control current, electromagnetic force, and/or position/displacement) indicative of radial vibration (i.e. radial displacement) of the rotor (paras. 30, 32).
In regards to Claim 8, the downhole-type rotating machine (1) comprises a pump or compressor (3), and wherein the measured parameter (i.e. control current, electromagnetic force, 
In regards to Claim 9, the downhole-type rotating machine comprises a pump or compressor (3), and wherein the measured parameter (i.e. control current, electromagnetic force, position/displacement, speed) comprises a parameter (control current) indicative of a temperature of fluid discharged from the downhole-type rotating machine (para. 30 describes how the control current of the magnetic bearings is indicative of the properties of the fluid being compressed, and para. 8 gives viscosity as an exemplary fluid property, which is a property indicative of fluid temperature).
In regards to Claim 10, the downhole-type rotating machine (1) comprises a pump or compressor (3), and wherein the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (control current) indicative of a flowrate through the downhole-type rotating machine (para. 30 describes how the control current of the magnetic bearings is indicative of the dynamic fluid force on the compressor impeller 3, the liquid content within the gas being compressed, and the properties of the fluid being compressed, all of which are indicative of flow rate).
In regards to Claim 11, the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (drive torque) indicative of a torque applied to the rotor (para. 30).
In regards to Claim 12, the measured parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) comprises a parameter (control current, electromagnetic displacement sensor” in para. 32 & “axial clearance” in para. 36).
In regards to Claim 13, Yamaguchi further discloses determining a density or viscosity of a fluid flowing through the downhole-type rotating machine in response to the axial displacement of the rotor over time (para. 30; “natural gas properties and unsteadiness thereof can be estimated”; “liquid content inside the gas”).
In regards to Claim 14, Yamaguchi further discloses determining future flow characteristics of a production well (5; Fig. 2) housing the downhole-type rotating machine (1) will change over time based on the measured parameter or a predictive model (para. 30 describes how the control system estimates fluid force, fluid content, fluid properties, and unstable phenomena of the fluid based on the bearing control current in order to adjust pump speed and rotor position to obtain desired future operations); and changing a speed of the rotor based on future flow characteristics (para. 30).
In regards to Claim 15, Yamaguchi further discloses oscillating (“oscillating” is interpreted herein as adjusting the axial position of the rotor up and down in order to maintain a “substantially constant” position, as disclosed at para. 32) an axial position of the rotor (2) based on the measured parameter (i.e. based on a displacement signal from “displacement sensor”; para. 32).
In regards to Claim 24, Yamaguchi further discloses that changing the speed of the rotor (2) comprises reducing the speed of the rotor (para. 30; “reducing the rotational speed of the rotor”).
In regards to Claim 27, Yamaguchi further discloses changing a speed of the rotor (2) based on the measured operating parameter (para. 30; see also Claim 1 above).
In regards to Claim 28, Yamaguchi further discloses changing the axial position of the rotor (2) changes the axial clearances (11) in a pump (3) to change the pump output (Fig. 4; para. 36).

Claim(s) 23 & 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273324 to Yamaguchi et al. as evidenced by US 2010/0034491 to Reid.

In regards to Claims 23 & 26, Yamaguchi discloses that changing the axial position of the rotor (2) comprises oscillating (“oscillating” is interpreted herein as adjusting the axial position of the rotor up and down, as needed, in order to maintain a “substantially constant” position, as disclosed at para. 32) the axial position of the rotor (i.e. based on a displacement signal from “displacement sensor”; para. 32).  Yamaguchi does not disclose that this oscillating movement “removes scale build-up on the downhole-type rotating machine”, as claimed.  However, scale removal would implicitly occur from Yamaguchi’s oscillation, due not only to the lateral fluid movement around the rotor 2 and impeller 3 during oscillation (which would wash away potential scale material), but also due to lateral scraping that occurs between adjacent components (as evidenced by US 2010/0034491 to Reid; in this regard, Reid provide clear evidence that a downhole pump having axial oscillation between components produces scraping that removes scale build-up from the machine; see paras. 21-25).  As such, the Examiner respectfully asserts that Yamaguchi’s disclosed oscillation would, implicitly, remove scale build-up, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC